Citation Nr: 1448835	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypokalemia.

2.  Entitlement to service connection for bilateral feet disabilities.

3.  Entitlement to service connection for bilateral ankle disabilities.

4.  Entitlement to service connection for bilateral knee disabilities.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for bilateral hip disabilities.

9.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.

The Board notes that the issue of entitlement to service connection for venous insufficiency is not on appeal.  In April 2010, the RO denied the claim and in December 2012, the RO declined to reopen the previously denied claim.  The Veteran did not appeal the issue, and therefore it is not on appeal currently.

The issues of entitlement to an increased rating for hypertension, service connection for headaches, a low back disability, bilateral hip disabilities, and a left knee disability, and for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his August 2014 hearing, the Veteran requested that his appeal with regard to the issue of entitlement to service connection for hypokalemia be withdrawn.

2.  The Veteran does not have a current diagnosis of  bilateral feet disabilities.

3.  The Veteran does not have a current diagnosis of bilateral ankle disabilities.  

4.  The Veteran does not have a current diagnosis of a right knee disability.

5.  The Veteran's sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident during service and was not caused or aggravated by service-connected hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for hypokalemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The requirements for service connection for bilateral feet disabilities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The requirements for service connection for bilateral ankle disabilities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The requirements for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  The requirements for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2014). 

In July 2011, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to service connection for hypokalemia, as identified in the May 2011 statement of the case. 
At his hearing, the Veteran, through his representative, stated that he no longer wished to pursue that claim. The Board finds that the Veteran's oral statement, transcribed at the hearing, indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for hypokalemia, there remains no allegations of errors of facts or law for appellate consideration concerning that issue. The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to service connection for hypokalemia is dismissed.


I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through an April 2010  and a November 2010 letter.  The claims were then adjudicated in April 2010 and October 2011.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and Social Security Administration disability records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  As this is a paperless claim, the Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file.   VA examination was obtained with regard to the claim for service connection for sleep apnea in December 2010.  The Board finds that the examination provided clear findings and supporting rationale, and is adequate to decide the claim.

The Board notes that a VA medical opinion has not been obtained with regard to the claims for service connection for bilateral feet and ankle disabilities, and a right knee disability.  However, the Board finds that such is not necessary.  Specifically, as will be discussed below, there is no credible evidence that the Veteran currently suffers from a disability of the feet, ankles, or right knee, or that such disabilities were incurred or aggravated by his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board finds that a VA opinion is not invoked by the duty to assist in this case.

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection claims.  The VLJ also suggested the submission of any additional evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is contemplated by this regulation.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Bilateral Feet, Ankles, and Right Knee

The Veteran contends that he suffers from bilateral feet disabilities, bilateral ankle disabilities, and right knee disability that were caused or aggravated by his service, specifically, when he was involved in a car accident in service and/or fell from a truck in service.

The service treatment records are negative for any indication of an injury to or complaints related to the feet, ankles or right knee.  

Post-service treatment records are also negative for any indication of feet, ankles, or a right knee disability.  The Veteran has stated that he is constantly experiencing pain in his feet, ankles, and right knee and that they are either due to a fall or a car accident in service, or to his venous insufficiency.  However, the Veteran is not in receipt of service connection for his venous insufficiency.  And, to that extent, pain is not analogous to disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Thus, it appears that the Veteran has pain in his feet, ankles, and right knee, but has no diagnosis of a disability of those joints or body parts.  Accordingly, service connection for bilateral feet disabilities, bilateral ankle disabilities, and a right knee disability must be denied. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet.  App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").

Sleep Apnea 

The Veteran contends that his sleep apnea began in service, in that there were times when he was unable to get enough sleep in service, and/or that his service-connected hypertension caused or aggravated his sleep apnea.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) .  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service treatment records are negative for any sleep disorder or complaints related to sleeping or snoring.

Post-service treatment records reflect that the Veteran was diagnosed with sleep apnea following a sleep study in 2010.  

On December 2010 VA examination, a VA examiner concluded that the Veteran's sleep apnea was not caused by or the result of his hypertension.  The examiner explained that a review of the medical literature suggested that there was a relationship between sleep apnea and hypertension, but it was a relationship in which it was thought that sleep apnea could lead to elevated blood pressure, not that hypertension could cause sleep apnea.  Therefore, based on medical literature review, the Veteran's sleep apnea was not caused by his service-connected hypertension. 

In February 2013, the Veteran's VA physician submitted a statement that the Veteran's sleep apnea might be aggravating his hypertension.

In March 2013, the Veteran's private physician submitted a statement at the Veteran's sleep apnea could have been present for years prior to being identified because sleep studies were not administered during the time the Veteran was in service.  The physician also stated that hypertension had been linked to sleep apnea in documented articles, listing the articles.  The physician concluded that it was as likely as not that the Veteran's sleep apnea could be caused or aggravated by his hypertension.  The articles cited by the physician were associated with the regard in October 2013.

In this case, the Board finds that the weight of the credible evidence is against the Veteran's claim for service connection for sleep apnea on a direct or secondary basis.  

On a direct basis, there is no indication of sleep apnea or symptoms thereof in service, nor is there an indication of complaints or diagnosis of sleep apnea for over 15 years following service.  Therefore, there is no indication of a chronic disease or disability in service or continuity of symptoms since service.  Moreover, although the Veteran's private physician stated that the Veteran could have had sleep apnea in service because sleep studies were not administered during that time, the Board finds that such statement is unsubstantiated.  A brief internet search demonstrates that sleep studies were in existence during the Veteran's service dates, and that the C-PAP machine was created in 1981.   Moreover, the Veteran has not stated that he suffered from any sleep apnea symptoms in service.  Rather, he stated that he would sometimes be assigned to duties wherein he could not get enough sleep.  Thus, the Board finds the physician's nexus opinion to lack probative value because of its inaccuracies, and because it is not based upon a report of sleep apnea symptoms by the Veteran.  The Veteran has not contended that he suffered from sleep apnea symptoms in service.  The opinion is also merely speculative.  Thus, the Board finds that the competent and credible evidence of record weighs against the opinion, and service connection for sleep apnea on a direct basis is not warranted.

On a secondary basis, the Board finds that service connection is also not warranted.  While the Veteran's physician stated that there was a link between hypertension and sleep apnea and submitted medical articles in support of that conclusion, a review of the articles are not supportive of the Veteran's claim.  These articles, in the same vein as was explained by the December 2010 VA examiner, conclude only that sleep apnea could cause or aggravate hypertension.  The articles examine whether patients with sleep apnea could be at greater risk for coronary diseases, including hypertension.  They discuss that sleep apnea was a risk factor for systemic hypertension and studied the effects of sleep apnea on blood pressure.  While they do discuss a link between the two disorders, they go to the concept that sleep apnea was associated with an increased incidence of hypertension, rather than vice versa.  Thus, the Board finds that the articles upon which the  March 2013 private opinion was based does not further support the Veteran's claim.  Rather, they bolster the 2010 VA opinion that sleep apnea could aggravate hypertension, rather than that hypertension could cause or aggravate sleep apnea.  With regard to aggravation, the articles do not demonstrate any indication that hypertension could aggravate sleep apnea.  The competent and probative medical evidence of record also does not support that contention and there is no medical evidence to show that an increase in the Veteran's blood pressure has correlated with his sleep apnea symptoms.  The 2010 VA opinion explained that such a relationship was unsupported by the medical research.  Accordingly, the Board finds that service connection for sleep apnea on a secondary basis must be denied. 
Lay Statements

The Veteran has contended on his own behalf that his bilateral ankle and feet disabilities, and right knee disability are related to his military service, and that his sleep apnea is related to his military service or to his service-connected hypertension.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe pain in his ankles, feet, and knee, and symptoms such as snoring and trouble breathing, the Board accords his statements regarding the etiology of such disorders less probative value as he is not competent to opine on such complex medical questions.  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and his claimed ankle, feet, and right knee disability, and between his sleep apnea and service or service-connected hypertension.  The evidence does not demonstrate that he suffers from a disability of the knees, ankles, or right knee within the meaning of VA regulation, and the competent, probative, and persuasive evidence also does not demonstrate a medical link between his sleep apnea and his service or his service or service-connected hypertension. 

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the Veteran's bilateral ankle and feet disabilities, and right knee disability, or sleep apnea, as none of these conditions have been shown to have been causally or etiologically related to any disease, injury, or incident of service, or to have been caused or aggravated by a service-connected disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The issue of entitlement to service connection for hypokalemia is dismissed.

Service connection for bilateral feet disabilities is denied.

Service connection for bilateral ankle disabilities is denied.

Service connection for a right knee disability is denied. 

Service connection for sleep apnea is denied. 


REMAND

Additional development is necessary prior to disposition of the claims for increased rating for hypertension, service connection for headaches, a low back disability, bilateral hip disabilities,  and a left knee disability, and for a TDIU.

With regard to the claim for an increased rating for hypertension, the record is unclear as to whether the Veteran meets the criteria for a higher rating, that of diastolic pressure predominantly 110 or more or systolic pressure predominately 200 or more.  On May 2010 VA examination, his blood pressure was 140/94 lying down, 144/100 sitting, and 148/110 standing.  At his 2014 hearing, the Veteran's wife stated that the Veteran's home blood pressure checks had gone up to 170/100 and 190/110, however, the latter reading occurred when he was in a lot of pain.  Other VA treatment records do not reflect such elevated diastolic pressure: in November 2010, his blood pressure was 137/101 and 137/90, in September 2011, he reported that his home blood pressure readings were in the 150s-160/90s-100s.  In March 2012, he reported that his blood pressure log was showing blood pressure ranging in the 140/80s.  On exam, his blood pressure was 120/78 and 129/83.  In this case, the Board finds that a new VA examination is necessary because it is unclear whether the Veteran's blood pressure, especially his systolic reading, is predominantly 110 or greater.  In that regard, the most recent VA examination was conducted in 2010, and the most recent VA treatment records are dated only until 2012.  Thus, on remand a new VA examination and outstanding VA records should be obtained.

With regard to the claim for service connection for headaches, the Veteran contends that he has headaches caused or aggravated by his hypertension.  The VA and private treatment records do not reflect complaints or treatment for headaches.  On October 2012 VA examination, a VA examiner concluded that the Veteran's tension headaches were not related to his hypertension because his hypertension was fairly well-controlled for the past five years.  However, the record reflects that there have been multiple notations in the Veteran's treatment records stating that his hypertension was uncontrolled.  Thus, it is unclear upon what basis the VA examiner made the determination that the Veteran's hypertension had been fairly well-controlled.  Accordingly, a new opinion with rationale is necessary.

With regard to the claim for service connection for a low back disability, bilateral hip disabilities, and a left knee disability, the Veteran contends that he injured his back, hips, and knee when he fell out of a truck in service in an accident.  Service treatment records reflect that in January 1978, the Veteran was involved in a car accident that resulted in swelling and ecchymosis, as well as tenderness, however, the exact body part(s) affected are unclear from the handwritten note.  The Veteran contends that he first sought treatment for back pain in 1994.  Post-service VA treatment records dated in 2008 reflect that on x-ray examination, the Veteran was diagnosed with arthritis of the bilateral hips and lumbar spine, and osteopenia of the left knee.  In August 2012, a private physician stated that the Veteran's back and leg pain was related to prior military service from carrying heavy loads and performing duties in the field.  However, no specific back disability was diagnosed at the time, the assessment was "back ache."  To date, the Veteran has not been afforded a VA examination with respect to his claims for service connection.  He has submitted testimony, however, that he has experienced back pain and joint pain in the hips and left knee since service.  Because there are current diagnoses of a low back disability, bilateral hip disabilities, and a left knee disability, and a potential injury in service, a VA examination and opinion should be obtained. 

Finally, the claim for a TDIU is intertwined with the outcome of these remanded claims, and thus the claim for a TDIU is deferred.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding treatment records relevant to his claims.  After securing any necessary authorization from him, obtain all identified treatment records, to specifically include all VA treatment records dated since 2012.  All reasonable attempts should be made to obtain such records.  Notify the Veteran of any unsuccessful attempts to obtain records.

2.  Schedule the Veteran for a VA examination to determine the current severity of his hypertension, to include taking three blood pressure readings.  

Provide an opinion as to the extent to which the Veteran's hypertension interferes with his ability to obtain or maintain gainful employment.

3.  Schedule the Veteran for a VA examination in order to determine the current nature and etiology of his headaches. The claims file must be made available to and be reviewed by the examiner.  The rationale for any opinion offered should be provided.

 Is it at least as likely as not (within the realm of 50 percent probability or greater) that any currently diagnosed headache disability was caused or aggravated by the Veteran's hypertension?  Please note:  Aggravation is defined as beyond the normal progression of the disability or disease.

4.  Schedule the Veteran for a VA examination in order to determine the current nature and etiology of any low back disability, bilateral hip disabilities, and left knee disability. The claims file must be made available to and be reviewed by the examiner.  The rationale for any opinion offered should be provided.

Is it at least as likely as not (within the realm of 50 percent probability or greater) that any currently diagnosed a) low back disability, b) bilateral hip disabilities, and c) left knee disability was caused or aggravated by the Veteran's 1978 car accident in service, or otherwise related to service, to include his duties in service?

5.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


